                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 15, 2019
                               IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

TRANSOCEAN OFFSHORE            §
DEEPWATER DRILLING INC.,       §
        Plaintiff,             §
                               §
v.                             §                            CIVIL ACTION NO. 4-17-0123
                               §
NOBLE CORPORATION PLC, et al., §
        Defendants.            §

                                             MEMORANDUM AND ORDER

           This patent case is before the Court on the Motion to Dismiss Breach of

Contract Claim (“Motion”) [Doc. # 103] filed by Defendant Noble Corporation PLC

and related corporate Defendants1 (collectively, “Noble”). Plaintiff Transocean

Offshore Deepwater Drilling Inc. (“Transocean”) filed a Response [Doc. # 108], and

Noble filed a Reply [Doc. # 109]. Having reviewed the record and applied binding

and persuasive legal authorities, the Court denies the Motion.

I.         BACKGROUND

           Transocean is the owner of United States Patents No. 6,047,781 (“the ’781

Patent”), No. 6,056,071 (“the ’071 Patent”), No. 6,068,069 (“the ’069 Patent”), and

No. 6,058,851 (“the ’851 Patent”) (the “Transocean Patents”). In 2007, Transocean

1
           These entities are Noble Corporation, Noble Drilling Americas LLC, Noble Drilling
           Exploration Company, Noble Drilling Holding LLC, Noble Drilling Services Inc.,
           Noble Drilling (U.S.) LLC, and Noble Drilling (U.S.) Inc.
P:\ORDERS\11-2017\0123MD.wpd   190515.1409
filed a patent infringement lawsuit, Civil Action No. 4:07cv0618 (“the 2007

Lawsuit”), against Noble. In the 2007 Lawsuit, Transocean alleged that Noble’s

semisubmersible drilling unit, the Clyde Boudreaux, infringed the Transocean Patents.

Shortly after the 2007 Lawsuit was filed, Noble conceded that the Clyde Boudreaux

infringed specific claims of two of the Transocean Patents.

           On July 23, 2007, Transocean and Noble entered into a settlement agreement

that included a licensing agreement and provided for entry of an agreed judgment

against Noble in the 2007 Lawsuit. See Settlement and License Agreement (“2007

Settlement Agreement”), Exh. 1 to Response. On July 31, 2007, this Court entered

Final Judgment in the 2007 Lawsuit as contemplated and required by the 2007

Settlement Agreement. The Final Judgment in the 2007 Lawsuit provided that the

Court “adjudges, orders, and decrees” that Noble’s Clyde Boudreaux “infringes at

least claim 11 of the ’781 patent and claim 17 of the ’069 patent.” See Final

Judgment, Exh. 2 to Response, ¶ 3. The Final Judgment provided further that it would

“have claim and issue preclusion on all future litigation between the parties and those

in privity with them.” Id., ¶ 8.

           Significantly, the 2007 Settlement Agreement included a “No-Challenge

Provision.” This provision states:

           Noble Licensee covenants that it will not participate as a party or
           financially support a third party in any administrative or court

P:\ORDERS\11-2017\0123MD.wpd   190515.1409   2
           proceeding or effort in the world to invalidate, oppose, nullify,
           reexamine, reissue or otherwise challenge the validity, enforceability,
           or scope of any claim of the Licensed Patents.

2007 Settlement Agreement, ¶ 4.3 (emphasis added). The No-Challenge Provision

provides that any breach would be “considered a material breach which may not be

cured . . ..” Id.

           In January 2017, Transocean filed the current lawsuit, alleging that Noble owns

and leases various drillships for offshore oil drilling operations that infringe the

Transocean Patents. The current lawsuit relates to Noble’s drillship known as the

Globetrotter and four other drillships built by Hyundai Heavy Industries. The patent

infringement allegations in the current lawsuit do not involve the Clyde Boudreaux.

           Following the claim construction proceedings in the current lawsuit, and the

briefing on Noble’s Motion for Summary Judgment of Non-Infringement, Transocean

sought and obtained leave to file an amended complaint. In the First Amended

Complaint [Doc. # 94], Transocean alleges that Noble breached the No-Challenge

Provision of the 2007 Settlement Agreement in the current lawsuit. Specifically,

Transocean alleges that Noble improperly argued in this case that the scope of certain

claims of the Transocean Patents is more limited than the scope as construed by this

and other courts. Noble filed a Motion to Dismiss, which has been fully briefed and

is now ripe for decision.


P:\ORDERS\11-2017\0123MD.wpd   190515.1409    3
II.        STANDARD FOR MOTION TO DISMISS

           Issues regarding the breach of a settlement agreement are not “unique to patent

law, even if arising in the context of a patent infringement suit.” See Panduit Corp.

v. HellermannTyton Corp., 451 F.3d 819, 825 (Fed. Cir. 2006) (citing Novamedix,

Ltd. v. NDM Acquisition Corp., 166 F.3d 1177, 1180 (Fed. Cir. 1999)). Therefore, the

Fifth Circuit legal standard for motions to dismiss applies to the pending Motion. See

Panduit Corp., 451 F.3d at 825.

           In the Fifth Circuit, a motion to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure is viewed with disfavor and is rarely granted. See Turner v.

Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington v. State Farm Fire &

Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)). The complaint must be liberally

construed in favor of the plaintiff, and all facts pleaded in the complaint must be taken

as true. Harrington, 563 F.3d at 147. The complaint must, however, contain

sufficient factual allegations to state a claim for relief that is “plausible on its face.”

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d

614, 617 (5th Cir. 2012). When there are well-pleaded factual allegations, a court

should presume they are true, even if doubtful, and then determine whether they

plausibly give rise to an entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8

“generally requires only a plausible ‘short and plain’ statement of the plaintiff’s claim,


P:\ORDERS\11-2017\0123MD.wpd   190515.1409    4
not an exposition of his legal argument.” Skinner v. Switzer, 562 U.S. 521, 530

(2011).

III.       ANALYSIS

           As noted above, a claim asserting breach of a settlement agreement is not

“unique to patent law, even if arising in the context of a patent infringement suit.” See

Panduit Corp., 451 F.3d at 825. Generally, and unless the settlement agreement

provides otherwise, the construction and enforcement of settlement agreements

entered into in Texas are governed by Texas contract law. See Eastern Energy, Inc.

v. Unico Oil & Gas, Inc., 861 F.2d 1379, 1380 (5th Cir. 1988); Lockette v. Greyhound

Lines, Inc., 817 F.2d 1182, 1185 (5th Cir. 1987). In this case, the 2007 Settlement

Agreement provides that it “shall be governed by and construed in accordance with

the federal laws of the United States and the laws of the State of Texas . . ..” See 2007

Settlement Agreement, ¶ 11.1. Under Texas law, the elements of a breach of contract

claim are: “(1) the existence of a valid contract; (2) performance or tendered

performance by the plaintiff; (3) breach of the contract by the defendant; and

(4) damages sustained by the plaintiff as a result of the breach.” Conn Credit I, L.P.

v. TF LoanCo III, L.L.C., 903 F.3d 493, 499–500 (5th Cir. 2018) (citing Smith Intern.,

Inc. v. Egle Grp., LLC, 490 F.3d 380, 387 (5th Cir. 2007)).




P:\ORDERS\11-2017\0123MD.wpd   190515.1409   5
           It is uncontested Transocean has alleged the existence of a valid contract – the

2007 Settlement Agreement. No-challenge clauses in patent litigation settlement

agreements are generally valid and enforceable. See Flex-Foot, Inc. v. CRP, Inc., 238

F.3d 1362, 1369-70 (Fed. Cir. 2001). This promotes an important public policy

recognized by the Federal Circuit:

           Settlement agreements must be enforced if they are to remain effective
           as a means for resolving legal disagreements. Upholding the terms of
           settlement agreements encourages patent owners to agree to settlements
           and promotes judicial economy.

Id. at 1370. Therefore, no-challenge provisions in a settlement agreement are

enforceable where the language is clear and unambiguous. See Baseload Energy, Inc.

v. Roberts, 619 F.3d 1357, 1362 (Fed. Cir. 2010); see also Flex-Foot, 238 F.3d at

1370.

           It is also uncontested that Transocean alleges that it performed its obligations

under the contract. With reference to the damages element of the breach of contract

claim, Transocean quotes the No-Challenge Provision of the 2007 Settlement

Agreement, which states that a breach of that provision will be material and will result

in an obligation for Noble to pay damages to Transocean. See First Amended

Complaint [Doc. # 94], ¶ 39 (quoting 2007 Settlement Agreement, ¶ 4.3). Therefore,

the dispositive issue on the pending Motion to Dismiss is whether Transocean has



P:\ORDERS\11-2017\0123MD.wpd   190515.1409     6
alleged sufficient facts to state a plausible claim that Noble breached the No-

Challenge Provision of the 2007 Settlement Agreement.

           Noble argues that the No-Challenge Provision of the 2007 Settlement

Agreement is restricted to a “direct challenge” to the limited scope established by the

parties’ agreement that “the configuration of the Clyde Boudreaux fell within the

scope of certain infringed claims.” See Motion, pp. 3-4. Noble argues that “a

‘challenge to the scope’ would necessarily mean advancing a construction directly

inconsistent with the Clyde Boudreaux’s acknowledged infringement of certain

claims.” See id. at 8. Absent allegations of this direct challenge to the scope of the

claims admittedly infringed by the Clyde Boudreaux, Noble argues the breach of

contract claim must be dismissed.2

           Transocean bases its breach of contract claim on paragraph 4.3 of the 2007

Settlement Agreement, not on the agreed Final Judgment in the 2007 Lawsuit. The

No-Challenge Provision in the 2007 Settlement Agreement is not limited to the scope

of the claims in the 2007 Lawsuit that Noble admitted infringing. Instead, the clear

and unambiguous language of the No-Challenge Provision precludes a challenge to


2
           The Final Judgment in the 2007 Lawsuit did not limit the scope of the Transocean
           Patents to the claims Noble admittedly infringed. Instead, in the Final Judgment, the
           Court adjudged that Noble infringed “at least claim 11 of the ’781 patent and claim 17
           of the ’069 patent.” See Final Judgment in 2007 Lawsuit [Doc. # 21 in Civil Action
           No. H-07-0618] (emphasis added).

P:\ORDERS\11-2017\0123MD.wpd   190515.1409       7
the “scope of any claim of the Licensed Patents.” See 2007 Settlement Agreement,

¶ 4.3 (emphasis added). “Any claim” is unambiguous, and there is nothing in the

2007 Settlement Agreement that suggests the term is limited to the two claims

identified in the Final Judgment in the 2007 Lawsuit. If the parties had intended to

limit the No-Challenge Provision, they could easily have stated that Noble covenanted

that it would not challenge the scope of the specific claims Noble admitted infringing.

They did not do so.

           Additionally, the limited construction urged by Noble would render the No-

Challenge Provision superfluous because of the res judicata effect of the agreed Final

Judgment entered in the 2007 Lawsuit. See Flex-Foot, 238 F.3d at 1369 (citing Foster

v. Hallco Mfg. Co., 947 F.2d 469, 476 (Fed. Cir. 1991)). Based on the clear and

unambiguous language in the 2007 Settlement Agreement, Noble covenanted not to

challenge “any claim” of the Transocean Patents.

           Noble contends also that arguing for a construction of a disputed claim term

cannot constitute a “challenge” for purposes of the 2007 Settlement Agreement’s No-

Challenge Provision. Whether or not the argument is legally and factually correct, it

is inapplicable to the allegations in Transocean’s First Amended Complaint. Although

Transocean alleges that Noble’s conduct during claim construction was “treading on

the verge of breach of the Settlement,” see id., ¶ 43, Transocean does not allege in the


P:\ORDERS\11-2017\0123MD.wpd   190515.1409   8
First Amended Complaint that Noble breached the No-Challenge Provision by arguing

for its preferred construction of previously-unconstrued claim terms. Transocean’s

breach of contract claim is based, instead, solely on allegations that Noble challenged

the scope of claims in the Transocean Patents that had already been defined by claim

construction in this or other proceedings. See id., ¶¶ 44-45; ¶ 47.

           Specifically, Transocean alleges that the Court’s construction of the “means for

advancing” claim terms in the Transocean Patents did not include structure for motion

compensation. See id., ¶ 44 (citing Markman Order [Doc. # 68]). Transocean alleges

that the Court’s claim construction ruling in this case established the scope of the

“means for advancing” claims in its patents. See id. Noble appears to agree, noting

in the Motion to Dismiss that “the court establishes the scope of asserted claims

through the claim construction process.” See Motion, p. 6. Transocean alleges that

after the scope of the “means for advancing” claims had been defined by the Court’s

claim construction ruling, Noble challenged the scope of the claims by arguing in its

summary judgment motion and briefing that Transocean was precluded (primarily by

the doctrines of estoppel and disclaimer) from asserting that the scope of the “means

for advancing” claims in its patents covered structures that lack motion compensation.

See id., ¶ 45. These factual allegations regarding Noble’s summary judgment




P:\ORDERS\11-2017\0123MD.wpd   190515.1409     9
arguments, together with the allegations relating to the other three elements of a

breach of contract claim, are sufficient to state a breach of contract claim.

           In the First Amended Complaint, Transocean alleges also that Noble breached

the No-Challenge Provision by challenging and attempting to limit the scope of Claim

17 of the ’069 Patent by arguing that “to the seabed and into the body of water to the

seabed” has a more limited scope that previously construed. See id., ¶ 47. As

discussed above regarding the “means for advancing” claims, allegations that Noble

challenged the scope of claims in the Transocean Patents by seeking a claim

construction that contradicts the claim construction previously issued in a lawsuit or

IPR proceeding adequately state a breach of contract claim.

           In summary, Transocean alleges that the 2007 Settlement Agreement precludes

Noble from challenging the scope of any claim of the Transocean Patents. Transocean

alleges that Noble in this case challenged the scope of claims in the Transocean

Patents that had previously been construed. Transocean alleges that Noble’s conduct

challenging the scope of previously-construed claims breached the No-Challenge

Provision of the 2007 Settlement Agreement. These allegations satisfy the pleading

requirements for the breach of contract claim and preclude dismissal of that claim.3

3
           The sole issue in a motion to dismiss is whether the plaintiff has adequately alleged
           a claim for relief. The Court’s denial of Noble’s Motion addresses only the adequacy
           of the allegations in the First Amended Complaint. It should not be interpreted as a
                                                                                  (continued...)
P:\ORDERS\11-2017\0123MD.wpd   190515.1409      10
IV.        CONCLUSION AND ORDER

           Transocean has adequately alleged a factual basis for its breach of contract

claim based on Noble’s alleged breach of the 2007 Settlement Agreement’s No-

Challenge Provision. As a result, it is hereby

           ORDERED that Defendants’ Motion to Dismiss [Doc. # 103] is DENIED.

           SIGNED at Houston, Texas, this 15th day of May, 2019.




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE




3
           (...continued)
           statement regarding whether Transocean will ultimately prevail on the breach of
           contract claim.
P:\ORDERS\11-2017\0123MD.wpd   190515.1409    11
